Per Curiam.

The general rule of law contended for by the appellant, that a master cannot be held liable for the willful, intentional and malicious act of his servant, whereby injury is caused to a third person, is not disputed. Many limitations and illustrations of the rule will be found in reported cases, and it is not always easy to apply the rule. It has recently been under' consideration in this court in the case of Rounds v. The Delaware, Lack. & Western R. R. Co., 64 N. Y., 129, and in the opinion of Andrews, J., in that case, is found a very thorough and satisfactory consideration of the rule, and the principles upon which it is founded. The general principles there announced are as follows : To make I a master liable for the wrongful act of a servant to the in-1 jury of a third person, it is not necessary to show that ke$ expressly authorized the particular act. It is sufficient to show that the servant was engaged at the time in doing his master’s business, and was acting within the general scope of his authority, and this, although he departed from private instructions of the master, abused his authority, was reckless in the performance of his duty, and inflicted unnecessary injury. While the master is not responsible for the willful wrong of the servant, not done with a view to the master’s service, or for the purpose of executing his orders; if the servant is authorized to use force against another, when necessary,, in executing his master’s orders, and if, while executing such orders, through misconduct or violence of temper, the servant use more force than is necessary, the master is liable.^
The master who puts the servant in a place of trust or responsibility, or commits to him the management of his business or the care of his property, is justly held responsible when the servant, through lack of judgment or discretion, or from infirmity of temper, or under the influence of passion aroused by the circumstances and the occasion, goes beyond the strict line of his duty or authority, and inflicts an unjustifiable injury upon another.
The master is not exempt from responsibility in all cases on showing that, the servant, without express authority, *174designed to do the act or the injury complained of. But if the servant, under guise and cover of executing his master’s orders, and executing the authority conferred upon him, willfully and designedly, for the purpose of accomplishing his own independent, malicious, or wicked purposes, does an injury, then the master is not liable.
When it is said that the master is not responsible for the willful wrong of the servant, the language is to be understood as referring to an act of positive and designed injury not done with a view to the master’s service, or for the purpose of executing his orders.
The application of these principles to the facts of this case leaves no doubt that the case was properly disposed of by the General Term of the Supreme Court. The driver was driving this car for the defendant, and in its business. As the car could only run upon the railroad track, it was his duty,,so far as he reasonably and peaceably could, to overcome obstacles on the track in the way of his car; and in driving his car and overcoming these obstacles, he was acting within the general scope of his authority. If he acted recklessly (and that is the most that can be said here), the defendant was responsible for his acts. He was not seeking to accomplish his own ends. He was seeking to make his trip on time, and for that purpose, and not for any purpose of his own, sought to remove plaintiff’s buggy from the track. It cannot be said to be clear, upon the facts proved, that the act of the driver was done with a view to injure the plaintiff, and not with a view to his. master’s service. He may have supposed that the plaintiff would get off from the track in time, or that he could crowd him off without injury. The evidence should at least have been submitted to the jury. They were the proper judges of the motives and purposes of the driver, and of the character and quality of his acts.
The order must be affirmed and judgment absolute ordered against the defendant with costs.
All concur.
Order affirmed and judgment accordingly.